                                         Case 18-17129-LMI                          Doc 24-4                Filed 10/15/18       Page 1 of 1


Form                            Department of the Treasury- Internal Revenue Service
1040A                           U.S. Individual Income Tax                                 Retuhr-~--"7                                     IRS Use Only- Do not write or staple in this space.

Your first name and initial                                         Last name



ISIE
If a joint return, spouse's first name and iniUal



Home address (number and street). If you have a P.O . box. see Instructions.                                                     Apt. no.            A      Make sure the SSN(s) above
13553 SW 8TH LANE                                                                                                                                           and on line 6c are correct.
City, town or post offiCe, state, and ZIP code. If you have a fore ign address, also complete spaces below (see instructions).                          Presidential Election Campaign
                                                                                                                                                    Check here if you, or your spouse ff fili ng
